DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/06/22
As indicated in Applicant’s response, no claims have been amended.  Claims 1, 3-19 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following claim embodiments.
Embodiment A:
A method of checking for a stall condition in a processor comprising: 
providing an inline instruction sequence configured to: 
read a result from a timing register during processing of a first instruction, wherein the timing register functions as a timer for the processor, 
read the results from the timing register during processing of a second instruction, and 
determine a difference between the result read from the timing register during processing of the first instruction and the result read from the timing register during processing of the second instruction; 
inserting the inline instruction sequence into a thread of instructions; and 
executing the thread of instructions with the inserted inline instruction sequence, wherein executing the thread of instructions with the inserted inline instruction sequence comprises: 	reading the result from a timing register during processing of a first instruction, 
reading the result from the timing register during processing of a second instruction, 	determining a difference between the result read from the timing register of the first instruction and the result read during processing of the second instruction, and 
using the difference to determine if there is a stall condition in the processor.

Embodiment B: 
A method of determining if a thread has stalled in a processor, the thread comprising a plurality of instructions, the method comprising:
inserting an inline instruction sequence into the thread;
executing the thread with the inserted inline instruction sequence;
determining the amount of time a processor undergoes to complete the inline instruction sequence;
comparing the amount of time to complete the inline instruction sequence to a threshold; and
using the comparison to determine if the thread has stalled in the processor.

The only outstanding rejection being a Provisional Obviousness Double Patenting has been overcome by Applicant’s filing of a Terminal Disclaimer (approved per 4/6/22)
The case is herein allowed, as no prior art has been identified to reasonably match the above claim embodiments (A or B).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
April 22, 2022